Title: To John Adams from United States House of Representatives, 10 January 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					January 10, 1791
				
				The Speaker of the House of Representatives having signed an enrolled bill, I am directed to bring it to the Senate.The President of the United States has notified the House of Representatives that he did, on the 7th instant, approve, and affix his signature to, “An act to provide for unlading of ships or vessels, in cases of obstruction by ice.”
				
					
				
				
			